                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA


IN RE: MAUREEN                                            CIVIL ACTION
PHILIPS LEBLANC
                                                          NO. 18-11748

                                                          SECTION “F”

                          ORDER AND REASONS

      Before the Court is Ocwen Loan Servicing, LLC’s motion for

rehearing, pursuant to Federal Rule of Bankruptcy Procedure 8022,

of this Court’s Order affirming the Bankruptcy Court’s ruling that

the   property   description   in   the    Original   Ocwen   Mortgage   was

insufficient to encumber Lot 47.         For the reasons that follow, the

motion is DENIED.

                               Background

      The issue in this bankruptcy appeal is whether a property

description in a conventional mortgage is sufficient to encumber

a residential lot located in a subdivision in Slidell, Louisiana.

The Court assumes familiarity with the facts of the case as

summarized in the Court’s June 3, 2019 Order and Reasons.

      In August of 2001, Maureen Philips LeBlanc purchased adjacent

Lots 46 and 47, situated in Section 1 of Bayou Bonfouca Estates in

Slidell, Louisiana.     Three years later, on May 5, 2004, LeBlanc

sold Lot 46.     The following year, on July 25, 2005, she executed

a promissory note in favor of Quicken Loans, Inc., secured by a

mortgage in favor of Mortgage Electronic Registration Systems,

                                     1
Inc. 1     Recorded in the St. Tammany Parish mortgage records on

August 15, 2005 as Instrument No. 1512016, the “Original Ocwen

Mortgage” describes the mortgaged property as follows:

         Tax ID Number: 1240534749

         Land situated in the Parish of St. Tammany, State of
         Louisiana is described as follows:

         All that certain Lot or Parcel of Land, together with
         all the buildings and improvements thereon, and all the
         rights,   privileges, servitudes,    appurtenances   and
         advantages    thereunto   belonging   or    in   anywise
         appertaining, situated in BAYOU BONFOUCA ESTATES,
         SECTION 1, Slidell, Street. [sic] Tammany Parish, to-
         wit: Lot 46 of said subdivision and more fully described
         as follows: Said Lot 46 has a frontage of 50.00 feet on
         Middlebrook Drive, with a depth on the East of 123.9
         feet, a depth on the West of 121.6 feet, with a width in
         the rear of 100.00 feet, more or less, which is varied
         by the traverse of Bayou Bonfouca. All as will be seen
         by reference to plat of Survey No. 2028 by John
         Sollberger, dated August 12, 1958.           Further in
         accordance with survey by Ivan M. Borgen, C.E., dated
         February 14th, 1978, Survey No. 14,174, copy of which is
         attached to Act No. 382991.

         Commonly known as: 161 Middlebrook Dr., Slidell, LA
         90458

Emphasis added.      LeBlanc intended to place the mortgage on Lot 47

of Bayou Bonfouca Estates, Section 1, which bears the stated

municipal address of 161 Middlebrook Drive and the tax ID number

listed in the mortgage property description. However, the Original




1  Because Ocwen Loan Servicing, LLC currently services the
mortgage, the Court refers to the July 25, 2005 mortgage as the
“Original Ocwen Mortgage.”
                                     2
Ocwen Mortgage erroneously refers to “Lot 46” and contains the

metes and bounds description for the lower-numbered lot. 2

     Soon   after,   LeBlanc   executed    three   additional   mortgages.

First, she issued a multiple indebtedness mortgage in favor of

Hibernia National Bank, which is currently assigned to Real Time

Resolutions, Inc.     Recorded in the St. Tammany Parish mortgage

records on November 22, 2005, the Real Time Mortgage references

161 Middlebrook Drive and contains the same tax ID number as that

included in the Original Ocwen Mortgage, but it refers to “Lot 47”

and contains the metes and bounds description for the higher-

number lot.

     Next, on December 13, 2005, LeBlanc executed a mortgage in

favor of the U.S. Small Business Administration, which was recorded

in the St. Tammany Parish mortgage records on January 11, 2006.

Finally, LeBlanc executed another mortgage in favor of MERS nearly

identical to the Original Ocwen Mortgage, except that it identifies

the mortgaged property as Lot 47, rather than Lot 46, and contains

the metes and bounds for Lot 47.          Although the “Corrected Ocwen




2 During a trial conducted before the Bankruptcy Court on July 27,
2018, Ms. LeBlanc testified that Lots 46 and 47 shared the address
of 161 Middlebrook Drive at the time she purchased them:
     The Court: All right, let’s back up.     You bought two
     lots when you bought –
     A: Uh-huh, and it was 161 Middlebrook Drive.
                                    3
Mortgage” is ostensibly dated July 25, 2005, it was not recorded

in the St. Tammany Parish mortgage records until March 8, 2006. 3

     Thereafter, on June 7, 2006, the Clerk of Court for St.

Tammany Parish cancelled the Original Ocwen Mortgage from the

mortgage   records,   at   the   request   of   MERS.   Contrary   to   its

representations, MERS did not hold the promissory note secured by




3 The Corrected Ocwen Mortgage describes the mortgaged property,
in full, as follows:

     Tax ID Number: 1240534749

     Land situated in the Parish of St. Tammany, State of
     Louisiana is described as follows:

     All that certain lot or parcel of ground, together with
     all the buildings and improvements thereon, and all the
     rights,   privileges,   servitudes,  appurtenances   and
     advantages    thereunto   belonging   or   in    anywise
     appertaining, situated in Bayou Bonfouca Estates,
     Section I, Slidell, St. Tammany Parish, to-wit:

     Lot 47 of said subdivision and more fully described as
     follows:

     Said Lot 47 has a frontage of 50 feet on Middlebrook
     Drive, with a depth on the East of 150.2 feet, a depth
     on the West of 123.9 feet, with a width in the rear of
     100 feet more or less which is varied by the traverse of
     Bayou Bonfouca.

     All as will be seen by reference to plat of Survey No.
     2028 by John Sollberger, dated August 12, 1958. Further
     in accordance with survey by Ivan M. Borgen, C.E., dated
     February 14th, 1978, Survey No. 14,174, which is
     attached to Act No. 382990.

     Commonly known as: 161 Middlebrook Dr., Slidell, LA
     90458
                                    4
the Original Ocwen Mortgage at that time, and the note had not

been satisfied.

      A decade later, on August 31, 2017, Maureen LeBlanc filed for

bankruptcy under Chapter 13.       Contending that the Original Ocwen

Mortgage ranks as the first of three mortgages recorded against

Lot 47 in Section 1 of Bayou Bonfouca Estates, Ocwen moved the

Bankruptcy   Court   for   an   order:   (1)   annulling   the   erroneous

cancellation of the Original Ocwen Mortgage; and (2) declaring the

property description in that mortgage sufficient to encumber Lot

47 and rank ahead of all mortgages recorded after August 15, 2005.

      After conducting a trial and entertaining witness testimony,

the Bankruptcy Court issued an Order on October 30, 2018, granting

in part and denying in part Ocwen’s motion.          In its ruling, the

Bankruptcy Court annulled the cancellation of the Original Ocwen

Mortgage but held that the property description in that mortgage

was insufficient to encumber or alert a third party that it affects

Lot 47.   Accordingly, the Bankruptcy Judge determined that Ocwen’s

interest in Lot 47 dates from the recordation of the Corrected

Ocwen Mortgage on March 8, 2006, and therefore, ranks behind the

Real Time Mortgage and the SBA Mortgage.

      Ocwen promptly appealed that Order to this Court, contending

that the Bankruptcy Court erred in holding that the Original Ocwen

Mortgage lacked a sufficient property description to encumber Lot

47.    In the alternative, insofar as the Bankruptcy Court was

                                    5
correct     regarding   the   insufficiency   of   the   Original   Ocwen

Mortgage’s property description, Ocwen argued that it erred in

finding that the SBA Mortgage ranks ahead of the Corrected Ocwen

Mortgage when there is no evidence regarding the validity or rank

of the SBA Mortgage in the record.

     On June 3, 2019, this Court affirmed the Bankruptcy Court’s

ruling that the property description in the Original Ocwen Mortgage

was insufficient to encumber Lot 47 but remanded the matter for a

determination on the merits as to the validity and rank of the SBA

Mortgage.     Ocwen now moves for rehearing of the Court’s June 3,

2019 Order and Reasons.

                                    I.

     Federal Rule of Bankruptcy Procedure 8022(a)(1) allows a

party to a bankruptcy appeal to file a motion for rehearing within

fourteen days of the district court’s order.             With respect to

content, Rule 8022(a)(2) provides that a motion for rehearing “must

state with particularity each point of law or fact that the movant

believes the district court . . . has overlooked or misapprehended

and must argue in support of the motion.”          Fed. R. Bankr. Proc.

8022(a)(2).     Although Rule 8022 does not provide a standard for

determining whether rehearing is appropriate, the Fifth Circuit,

in an unpublished opinion, has recognized that “such a motion may

be granted to correct a ‘mistaken use of facts or law’ in the prior

decision.”     In re Mar. Commun./Land Mobile, L.L.C., 745 F. App’x

                                    6
561, 562 (5th Cir. 2018) (per curiam) (internal citations omitted);

see also In re Coleman, No. 15-569, 2015 WL 7101129, at *1 (E.D.

La. Nov. 13, 2015) (“The Court is of the opinion that the standard

is simply whether the Court would have reached a different result

had it been aware of its mistaken use of facts or law.”).

                                     II.

      In support of its motion for rehearing, Ocwen submits that

the Court “misapplied key facts in reaching its conclusion that

the Original Ocwen Mortgage was not ambiguous, but misleading.”

Specifically, Ocwen argues that the Court made two errors in

applying facts.     First, the Court recognized that the municipal

address of 161 Middlebrook Drive did not pertain to Lot 46 at the

time the Original Ocwen Mortgage was executed but hinged its ruling

that the property description in the mortgage was misleading upon

the fact that 161 Middlebrook Drive applied to both Lots 46 and

47.   Because 161 Middlebrook did not pertain to Lot 46 when the

Original Ocwen Mortgage was executed, Ocwen submits, the use of

161 Middlebrook in the property description, coupled with the

description’s reference to Lot 46 and inclusion of the metes and

bounds description of Lot 46, created an ambiguity in the property

description.    Second, even if 161 Middlebrook Drive did apply to

both Lots 46 and 47 when the Original Ocwen Mortgage was executed,

the   fact   that   the   Original   Ocwen   Mortgage   referred   to   161

Middlebrook but only referenced one lot created an ambiguity in

                                      7
the property description that “raised a red flag” that both lots

may be affected.

     The appellee counters that Ocwen fails to identify a mistake

of law or fact and, instead, simply rehashes prior arguments,

making rehearing unwarranted.             The Court agrees.

     On June 3, 2019, the Court determined that the Bankruptcy

Court correctly found the property description in the Original

Ocwen   Mortgage    to   be    misleading,      rather    than   ambiguous,   and

therefore insufficient to encumber Lot 47.                  Although Ocwen now

asks the Court to reconsider its ruling, the appellant fails to

identify    any   mistake     of   fact    or   law   underlying   this   Court’s

decision.    Instead, Ocwen simply re-urges its arguments, which the

Court previously rejected.

     First, Ocwen argues that an ambiguity in the Original Ocwen

Mortgage arises from the inclusion of the mortgaged property’s

municipal address – 161 Middlebrook Drive.               Ocwen submits that the

Court correctly explained that debtor Maureen LeBlanc purchased

adjacent Lots 46 and 47 in 2001, at which time the lots shared the

municipal address of 161 Middlebrook Drive.                But, the Court also

recognized that LeBlanc sold Lot 46 on May 5, 2004, and that 161

Middlebrook Drive ceased to apply to Lot 46 in 2004.                More than a

year later, LeBlanc executed the Original Ocwen Mortgage over

property identified by “Parcel ID Number: 1240534749[,] which

currently has the address of 161 Middlebrook Drive,” and is further

                                           8
described as “Lot 46,” having a metes and bounds description that

corresponds to Lot 46.

     Ocwen submits that the property description in the Original

Ocwen Mortgage is ambiguous, rather than misleading, because it

does not wholly refer to some other property that exists.    In 2005,

when the Original Ocwen Mortgage was executed, 161 Middlebrook

Drive applied only to Lot 47, so the mortgage’s reference to that

municipal address, coupled with the name “Lot 46” and the metes

and bounds description for Lot 46 created an ambiguity.     Extrinsic

evidence, in turn, confirms that Ms. LeBlanc intended to encumber

Lot 47.

     In so arguing, Ocwen simply recycles the same arguments that

this Court considered and rejected when the Bankruptcy Court’s

ruling was affirmed.     Relying on In re Vezinot for the proposition

that a property description is ambiguous, rather than misleading,

where an error is apparent from the face of the mortgage instrument

and other recorded documents incorporated by reference therein,

this Court determined that an individual reading the Original Ocwen

Mortgage at the time it was executed and recorded would not be put

on notice of an error.    See In re Vezinot, 20 B.R. 950, 954 (Bankr.

W.D. La. 1982) (“Third persons searching the records for mortgages

should not be bound to look beyond the mortgage records unless the

mortgage itself refers to another recorded instrument.”).



                                   9
      Although the tax ID number contained in the Original Ocwen

Mortgage corresponds to Lot 47, one would have to look beyond the

mortgage    records       to   the      records   of    the    St.     Tammany   Parish

Assessor’s Office to make this determination.                     Relatedly, while a

deed of sale recorded in the conveyance records would reveal that

LeBlanc had sold Lot 46 in 2004, and therefore could not have

encumbered Lot 46 in 2005, this “fact” was not apparent from the

face of the mortgage or any document incorporated by reference

therein.    Finally, although extrinsic evidence suggests that Lot

46   may   no    longer    have    been    linked      to   161   Middlebrook     Drive

beginning in 2004, this information, too, was not apparent from

the mortgage instrument or the mortgage records.

      To   the    contrary,       the    mortgage      records    reflect     that    the

Original Ocwen Mortgage encumbers Lot 46 only.                         As discussed in

this Court’s Order and Reasons, former landman, Kristen Brown,

testified that an online search of 161 Middlebrook Drive in the

mortgage    records       of   St.      Tammany   Parish       generates     mortgages

purportedly encumbering both lots.                  Although the Original Ocwen

Mortgage    appears       in   this     search,   the       mortgage    is   listed    as

encumbering “Lot 46,” rather than Lot 47. 4




4 Kristen Brown testified as follows concerning her online search
of the St. Tammany Parish public records:
     Q: Does the Clerk of Court for St. Tammany Parish provide
     the ability to search for public records online?
     A: Yes.
                                           10
     Ocwen next contends that, even if 161 Middlebrook Drive did

apply to both Lots 46 and 47 when the Original Ocwen Mortgage was


     Q: Okay, Ms. Brown, does this document fairly and
     accurately represent a printout of the results for the
     online search of 161 Middlebrook Drive in Slidell in the
     subdivision of Bayou Bonfouca Estates?
     A: Using that criteria, yes.
     Q: I’d like to offer … into evidence Ocwen Exhibit 15.
                              . . .
     BR Ct: … do you have an objection to 15, its
     authenticity, or to the fact that it reflects three
     encumbrances on Lots 46 – well, two on 46, one of 47,
     the status of the first is cancelled, the bottom two
     active?
     Counsel for Real Time: No, Your Honor, I do not.
                              . . .
     BR Ct: … and so the clerk’s office automatically comes
     up with the inscriptions based on their search engine
     but it does designate different lots because they are
     both – both lots I guess are falling under 161
     Middlebrook?
     A: It looks that way from this. I don’t – every clerk’s
     office is different when they enter in the legal
     description so it’s not really –
     BR Ct: But this definitely implies that there are two
     encumbrances on Lot 46 and one of Lot 47.

The Court also notes that, although the record on appeal contains
two mortgage certificates prepared for Lots 46 and 47 in March of
2018, the Original Ocwen Mortgage appears on neither because it
was cancelled from the mortgage records in June of 2006. And the
record does not contain certificates prepared for either lot after
the Original Ocwen Mortgage was recorded on August 15, 2005 but
before it was cancelled on June 7, 2006.
     In any event, the mortgage certificates included in the record
on appeal describe the mortgaged property by lot number and metes
and bounds description with no reference to municipal address or
tax ID number. See In re Vezinot, 20 B.R. 950, 955 (Bankr. W.D.
La. 1982) (“Failure of a mortgage certificate to show a certain
mortgage, through no fault of the officer preparing it, is fairly
weighty evidence to the effect that the property description
contained in that mortgage was insufficient to place third parties
on notice of its existence.”).
                                11
executed, the fact that the mortgage referred to 161 Middlebrook

Drive but only referenced one lot in and of itself created an

ambiguity that “raised a red flag” to incite further inquiry.              But

as discussed above, the Court did not assume that 161 Middlebrook

Drive applied to both lots at the time the Original Ocwen Mortgage

was executed.

     Moreover, to the extent Ocwen contends that the Court erred

in straying from its decision in In re Heitmeier, Ocwen likewise

fails to identify an error of fact or law.           Heitmeier addressed a

similar    (but   not   identical)    situation     as   presented    to   the

Bankruptcy Court – whether the property description in a deed of

trust     (Mississippi’s   analogue       to   a   conventional      mortgage)

containing the municipal address for one parcel of land but the

metes and bounds description for an adjacent parcel would “‘raise

a red flag to third parties’ that both properties may be subject

to the security interest.”     In re Heitmeier, No. 13-11320, 2013 WL

5705640 (Bankr. E.D. La. Oct. 18, 2013).            The Court has already

determined that a sufficient factual distinction exists between

this case and Heitmeier to justify different rulings, 5 and further


5 See Order and Reasons dtd. 6/3/19 (“Although the Court agrees
with Ocwen that it would have been provident of the Bankruptcy
Court to address Heitmeier in its Reasons for Decision in this
case, the Court finds Heitmeier factually distinguishable. In the
Heitmeier deed, the street address was correct for one parcel,
while the metes and bounds description was correct for an adjacent
parcel. Here, with respect to the Original Ocwen Mortgage, the
lot number and metes and bounds description were correct for one
                                     12
emphasizes that Heitmeier is not controlling on this Court or the

Bankruptcy Court.   Thus, Heitmeier does not compel a different

outcome than that reached in this case.

     Although Ocwen advances colorable arguments in support of its

position, it fails to identify any error of fact or law underlying

this Court’s determination that the property description in the

Original Ocwen Mortgage was misleading and therefore insufficient

to encumber Lot 47.    Because Ocwen simply disagrees with this

Court’s decision, rehearing is inappropriate.

     Accordingly, IT IS ORDERED: that Ocwen Loan Servicing, LLC’s

motion for rehearing is hereby DENIED.




                          New Orleans, Louisiana, August 7, 2019


                              ______________________________
                                   MARTIN L. C. FELDMAN
                               UNITED STATES DISTRICT JUDGE




parcel (Lot 46), and the street address and tax ID were correct
for another parcel (Lot 47), but that same street address had also
applied to Lot 46. Thus, a third party may not have been put on
notice that any further investigation was necessary.”).
                               13
